UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1742




In Re:   HENRY EARL MILLER,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (6:04-cr-00022-HFF-3)


Submitted:   August 20, 2009                 Decided:    August 26, 2009


Before WILKINSON and    MICHAEL,     Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Henry Earl Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Henry Earl Miller has filed a petition for writ of

mandamus seeking a vacation or reversal of sentence, contending

the district court violated Bailey v. United States, 516 U.S.

137 (1995), in convicting him of two firearm counts.                           Mandamus

is   a    drastic     remedy    to   be        used       only   in    extraordinary

circumstances, when “the petitioner has no other adequate means

to obtain relief to which there is a clear and indisputable

right.”     In re Blackwater Sec. Consulting, L.L.C., 460 F.3d 576,

592 (4th Cir. 2006) (internal quotations and citation omitted),

cert. denied, 127 S. Ct. 1381 (2007).                      “Courts are extremely

reluctant to grant a writ of mandamus.”                    In re Beard, 811 F.2d

818, 827 (4th Cir. 1987).

            For the reasons stated by this court in the denial of

Miller’s    prior   actions     raising       the   same    issue     raised    in   the

present    mandamus    petition,     he       is    not    eligible    for     mandamus

relief.     See In re Miller, 319 F.Appx. 288 (4th Cir. Mar. 27,

2009) (No. 08-7272) motion; In re Miller, (No. 08-207)(4th Cir.

July 11, 2008); In re Miller, 279 F. App’x 199 (4th Cir. June

03, 2008) (No.08-1433); In re Miller, 256 F. App’x 604 (Nov. 30,

2007) (No. 07-7120).           Accordingly, although we grant leave to

proceed in forma pauperis, we deny the petition for writ of

mandamus.     We deny Miller’s motions for writ of mandamus to be

adjudicated, release pending writ of mandamus proceedings, and

                                          2
to recuse.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in    the    materials

before   the   court   and   argument   would   not   aid   the    decisional

process.

                                                            PETITION DENIED




                                    3